DETAILED ACTION
Response to Amendment
Response to Arguments
Applicant’s arguments, see pages 6-10, filed 6-10-22, with respect to the claims 1-20 have been fully considered and are persuasive.  The 101 rejection of claims 1-20 has been withdrawn. 
Applicant's arguments filed 6-10-22 regarding the 102 rejection of claims 1,14, and 20 have been fully considered but they are not persuasive. Applicant argues that “predicting a second portion of a command” is not shown by Kaplan et al. Kaplan et al. clearly shows that different commands are predicted or suggested after the first part is determined (Take a …. ). Predicting or suggesting are similar. The “predicted” command is then executed as shown in Figure 1 (Take a “photo” is performed by a camera). Applicant shows in [0032], that the prediction of the end of the command may be generated based in part on common input commands and historical data.  Therefore, the following rejections still stand: 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1,4,14, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaplan et al. (2015/0170652).
In regard to claims 1,14, and 20, Kaplan et al. teaches a method comprising: receiving a signal comprising a voice inputs (Fig. 1, step 102, voice input received); detecting, in the voice input, data that is associated with a first portion of a command (see [0011], “At 102, the user begins to give an example voice command beginning with the example word “take”. Upon recognizing this initial portion of the voice command, the computing device may be configured to initiate actions with respect to a set of possible voice commands having the same initial portion”); predicting, based on the first portion and while the voice input is being received, a second portion of the command (Fig. 1, step 104, Take a photo, Take a video, Take a note, possible commands provided where underlined ones are the “predicted” second portions from input first command “Take”); and causing execution of the command, based on the first portion and the predicted second portion, prior to an end of the voice input (see [0011], For example, with respect to the possible voice commands “take a photo” and “take a video”, the computing device may be configured to immediately execute both of these voice commands to initiate capture of images utilizing a camera coupled with the computing device.)
In regard to claim 4, Kaplan et al. inherently shows that predicting the second portion is based on common input commands (Fig. 1, steps 102, 104). The first portion of the command from a voice input is “Take” in Fig. 1, step 102 and [0011]. The predicted second portion of the command based on the voice input is “a photo”, “a note”, and “a video” in Fig. 1, step 104 and [0011]. In [0007] of Kaplan, the device taking the photo, note, or video is a portable computing device such as a smartphone, or a desktop or kiosk as noted in [0015] of Kaplan. The Applicant’s computing device 104 similarly includes, inter alia, a smartphone and a desktop. Taking photos, notes, and videos with computing devices is extremely common, e.g. taking selfies with a mobile phone. The Applicant does not explicitly define common, but uses it in the plain language sense in [0016] of the Specification, where an example “tune to” in home entertainment is “assumed that a network name or channel number will follow” is the same concept as taking a photo, video, or notes with a computing device, especially a smartphone, taught by Kaplan et al., because the second part of the commands are “common” to the first part of the command, “tune to” a channel by the Applicant, and “Take a photo”, etc. by Kaplan. Taking a photo, note, or video is something “occurring or appearing frequently” and is further “Widespread” and “General” as per the definition of “common” noted below. From Merriam-Webster’s Collegiate Dictionary, Eleventh Edition: Common: occurring of appearing frequently; Familiar, Wide-spread, General <knowledge>. Thus, since taking a photo, note, or video of Kaplan, especially by a mobile phone (also contemplated by Applicant), meets the definition of “common” and the intention of the Applicant, such as in [0016] of the Specification, Kaplan clearly inherently teaches “the predicting second portion is based on common input commands” in claim 4 in Fig. 1, step 104, and [0011]. 


Allowable Subject Matter
Claims 2,3,5-13, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Kaplan et al. show the method and system discussed above. In regard to claims 2 and 15, the prior art of record does not show or suggest determining that the predicted second portion is incorrect and causing execution of a second command associated with the voice input. In regard to claims 3,5,7, and 16, the prior art of record does not show or suggest using the stored predicted second portion to train a prediction model using machine learning or that the second portion is based on time information, location information, or demographic information. In regard to claim 6, the prior art of record does not show or suggest generating a connection between a plurality of predicted commands and a plurality of navigational commands to cause execution of a plurality of commands. In regard to claim 13, the prior art of record does not show or suggest determining that the predicted second portion is based on differences between a format of the voice input and formats of previous inputs and based on changes in acoustic features. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        July 28, 2022